Citation Nr: 0003181	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had more than 
25 years and 6 months of active service at the time of his 
retirement July 1970.  The veteran died in May 1998.  


REMAND

The certificate of the veteran's death shows that he died on 
May [redacted], 1998, at the Daniel Freeman Memorial Hospital, 
333 N. Prairie Avenue, Inglewood, California.  He was an inpatient.  
The immediate cause of death was listed as cardiac arrest of 
minutes' duration.  This was due to or as a consequence of 
congestive heart failure which was described as of months' 
duration.  This was due to coronary artery disease which was 
listed as of years' duration.  A significant condition listed 
as contributing to death, but not being related to the cause, 
was listed as diabetes mellitus.  The terminal hospital 
records are not in the claims folder.  

A review of the evidence of record discloses that, at the 
time of separation examination in July 1970, notation was 
made that chest X-ray study showed the heart size was at the 
upper limits of normal and should be evaluated on a periodic 
basis.  It was not considered disqualifying at that time.  

A VA Form 10-7131 (exchange of beneficiary information and 
request for administrative and adjudicative action) reflects 
that in January 1970, the VA Hospital in Wadsworth California 
requested that the RO provide information as to whether the 
veteran had a permanent and total service connected 
disability, presumably to determine whether he was eligible 
for treatment for non service connected disabilities. 

A VA Form 10-7131 (exchange of beneficiary information and 
request for administrative and adjudicative action) reflects 
that the veteran was hospitalized at the Wadsworth VA Medical 
Center in Los Angeles on April 21, 1980, with an admission 
diagnosis of "angina/R/O M.I."  Records of this 
hospitalization are not part of the claims folder.  

Also, another VA Form 10-7131 reflects that he was again 
hospitalized at the Wadsworth VA Medical Center in September 
1982 with an admission diagnosis of benign prostatic 
hypertrophy--clot retention.  (The Board notes that service 
connection was in effect for transurethral resection of the 
prostate, rated as 20 percent disabling from November 1, 
1975.  This was the only disability for which service 
connection was in effect at the time of the veteran's death.)  
Records of the 1982 hospitalization are not in the claims 
folder.  

Also of record is a VA Form 10-7131 reflecting the veteran 
was hospitalized at the Wadsworth VA Medical Center on 
December 10, 1985, with an admission diagnosis of "R/O lt. 
Carotid lesion.  Unfortunately, records of this 
hospitalization are not part of the claims folder.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If these documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

The records of the veteran's treatment proximate to the time 
of his separation from service and subsequent records 
pertaining to the ultimately fatal heart disease, could 
potentially be determinative.  

In view of the foregoing, the case must be REMANDED for the 
following:  

1.  The RO should request that the 
appellant furnish information as to any 
treatment the veteran received from VA 
providers subsequent to his retirement 
from service in July 1970.  The RO should 
then take all necessary steps to secure 
those records, as well as records 
pertaining to the treatments reported 
above, and associate those records with 
the claims folder. 

2.  The appellant should be advised to 
submit competent medical evidence linking 
the cause of the veteran's death to 
service or to his service-connected 
prostate disorder.  

3.  The RO should then readjudicate the 
appellant's claim.  If the claim is found 
to be well grounded, the RO should ensure 
that the duty to assist the appellant 
with the development of the claim has 
been met.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




